O’Malley, J. (dissenting in part).
I agree that the evidence required a finding that James H. Adamson had an interest in the partnership, but dissent in so far as it is held that such interest was not transferred to the Superior Seating Company, Inc.
Judgment in so far as appealed from by appellant James H. Adamson, and the findings and conclusions with respect to the existence of the partnership alleged, reversed; new findings and conclusions to be made in the order; the findings and conclusions with respect to the twelfth separate defense in the amended answer of Percy Adamson to the effect that James H. Adamson is not the real party in interest are affirmed; and a new trial ordered to include the partnership accounting and a determination of the issues raised in the second action in so far as they were not tried in the first action. Settle order on notice.